Title: To James Madison from John George Jackson, 23 June 1806
From: Jackson, John George
To: Madison, James



Dear Sir,
Clarksburg June 23d. 1806

I had the pleasure to receive your letter by the last Mail, as also the one alluded to in it some time theretofore.  It is truly gratifying to me to hear of your welfare & that your labors will be, or have the prospect of being crowned with success, as it would be equally surprising if they were not: for if Great Britain is not madly determined on a war of extermination with all nations, she will not be deaf to the remonstrances of ours when governed by the counsels of men practising justice to all, asking nothing but justice in return from any.  The time for which your friendly loan of $ 300 was made has expired, and I am distressed that this mail does not carry the remittance.  My Father for whom it was obtained has exerted himself to procure Bank notes which are always in greater demand here than specie, but without success, & I have hopes that I can procure from a person here to whom money will be due in a few days by the Genl. Post Office, a draft on the P M General to enclose it to you.  Mrs. J writes herewith to her Sister  I join my affectionate regards with hers.  Your Mo obt servt

J G Jackson


The Caterpillar has recently ravaged the whole Country  20 acres of my Meadow is not worth the mowing.  The Flax, Oats Rye Wheat & Corn have alike been assailed by it tho’ the Wheat & Rye with not much injury.  In two days they penetrated into the centre of My Corn field cutting down to the ground every stalk & every thing green in the field.  From some experiments made on vines in the Garden I was induced to believe that fresh lime would be beneficial, & I accordingly threw in each hill a handfull of it to a considerable extent around, in the direction they were going.  It had the desired effect as they never advanced one hill further & I do not believe they destroyed 10 stalks thereafter.  I watched their progress, the ground being almost covered with them, & as soon as they came in contact with the lime they appeared convulsed, & enfeebled so as not to be able to crawl away.  However next morning (this was just at sun setting & until dark) they had entirely disappeared, & have not since approached the Corn.  This fact is indeed worth attention.  Yours &c


J G Jackson


In a former letter I requested Mrs. Payne to send my goods in the City to Humphrey’s in Charlestown  If they could reach that place by the Alexandria Waggons against the 5th. of July my own Waggon will bring them home.

